          Case 3:17-cv-05531-RBL Document 67 Filed 03/22/19 Page 1 of 1




               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA



                                                          JUDGMENT
       RICHARD L. RYNEARSON, III,

                               Plaintiff,                 CASE NUMBER: C17-5531-RBL

               v.

       ROBERT FERGUSON, Attorney General
       of the State of Washington, and TINA R.
       ROBINSON, Presecuting Attorney for
       Kitsap County,

                               Defendants.




XX     Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.

       THE COURT HAS ORDERED THAT

        Per Order Dkt [66], Judgment is hereby ENTERED FOR PLAINTIFF. The Court declares that RCW
9.6.260(1)(b) is facially overbroad and violates the First and Fourteenth Amendments. Defendants are
PERMANTENTLY ENJOINED from enforcing RCW 9.61.260(1)(b) against Plaintiff.


                                                      s/William M. McCool
                                                      William M. McCool, Clerk


                                                      ___________________
                                                      Deputy Clerk
